 In the Matter of THE AMERICAN AGRICULTURAL CHEMICAL COMPANY,EMPLOYER,andINTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS, C. I. 0., PETITIONERCase No. 10-R-1996.-Decided March 31, 1947Anderson,Connerat,Dunn,and Hunter,byMessrs. E. D. Hunterand R.LeCroy,of Savannah,Ga., for the Employer.Messrs. Charles H. WilsonandJohn F.Sheliman,of Savannah,Ga., for the Petitioner.Mr. G. W.Sessions,of Savannah,Ga., for the Intervenor.Mr. MortonB. Spero,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Savan-nah, Georgia, on September 26, 1946, before Charles M. Paschal, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe American Agricultural Chemical Company, a Delaware cor-poration operating plants at various points in the United States, isengaged at its plant in Savannah, Georgia, in the manufacture, sale,and distribution of fertilizers and chemicals.During the 12-monthperiod preceding the hearing, the Employer purchased for use at itsSavannah plant raw materials valued in excess of $500,000, of which90 percent represented shipments to its plant from sources outside theState of Georgia.During the same period, the Employer sold fromthis plant in excess of $500,000 worth of finished products, of which 5percent represented shipments to points outside the State.The Employer admits and we find that it is engaged in connnerce,within the meaning of the National Labor Relations Act.73 N. L R B., No. 15105 106DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDThe Petitioner is a h bor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International Union of Operating Engineers, herein called the In-tervenor, is a labor organization affiliated with the American Federa-tion of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner and the Employer claim that a unit composed of allemployees at the Employer's Savannah, Georgia, plant, excludingplant and office clerical employees, watchmen, executives, and allsupervisory employees is appropriate.The Intervenor requests theestablishment of a maintenance unit, which it alleges to be essentiallycraft in nature, composed of all maintenance employees of the Em-ployer, includingmillwrights,mechanics, carpenters, electricians,tractor operators, shovel operators, the storeroom keeper, the shophelper or store man, and all helpers, but excluding plant and officeclerical employees, maintenance foremen, the electrician foreman, andall supervisory employees.,The Employer's principal production season extends from Septem-ber to May each year. During the off season, the employees who areemployed on a, yearly basis are, for the most part, engaged in cleaningand maintenance work in preparation for the next season, althoughsome production work in the superphosphate and sulphuric acid de-partments is carried on throughout the year.Thus, many of the pro-duction workers who produce fertilizers and acids during the winterbecome maintenance workers during the sunmmer, and the record re-veals that some of the full-time employees who are classified as main-tenance workers are occasionally called upon to perform productionwork during rush periods in the winter.The Board has often established units confined to maintenanceworkers, where they constitute a homogeneous and readily identifi-able group.Here however, the Intervenor has not demonstrated thatthe employees whom it seeks to represent constitute such a group.IThe Intervenor does not takeissuewith the request of the Petitioner and theEmployerto exclude watchmen. THE AMERICAN AGRICULTURAL CHEMICAL COMPANY107Some of the skilled employees sought by the Intervenor are engagedprincipally in production work; others are shifted to production workto help fill rush orders; and the helpers constitute a general labor pool,and are shifted back and forth from production to maintenance workas the need arises.'We are of the opinion, therefore, that the unitsought by the Intervenor is inappropriate.-,On the other hand, the Petitioner's unit is comprised of employeesof the Employer who, as an entity, have a community°of interest, andwhose conditions of employment are so similar as to warrant the find-ing that they constitute a unit appropriate for the purposes of collec-tive bargaining.Furthermore, similar units have been found to beappropriate for other plants of the same type in the area.We therefore find that all employees at the Employer's Savannah,Georgia, plant, excluding plant and office clerical employees, watch-men, executives, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer maintains a year-round production and maintenanceforce of approximately 80 employees.During its production season,which extends from September to May each year, this force is aug-mented by seasonal employees and averages about 150, the large ma-jority of whom spend full time on production.As indicated, above,during the non-production season, the Employer is only engaged inacid and superphosphate operations, in which 12 people are employed;the remainder of the year-round production and maintenance em-ployees spend their time during this slack season repairing and main-taining plant equipment.Although seasonal employees are engaged only in unskilled produc-tion work, they have the same supervision, the same hours, and, ingeneral, the same conditions of employment as permanent employees.And although they have no vested right of reemployment each season,approximately 50 percent of the seasonal employees return to workannually.The Petitioner contends that these seasonal employees havea sufficient community of interest with the other employees to beeligible to vote in the election, and the Employer does not dispute thiscontention.Accordingly, on the basis of the entire record, we shallpermit seasonal employees to vote in the election hereinafter directed.2 At the time of the hearing there were about 23 employees in the unit sought by theIntervenor.Of these, only about 11 were then functioning as maintenance employees.8Matter of Southern States Phosphate and Fertilizer Company, 72N. L R. B. 562 108DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTION 4As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The American AgriculturalChemical Company, Savannah, Georgia, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, and to our determination inSectionV, supra,among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those,employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by International Union of Mine, Mill & Smelter `York-ers,C. I. 0., or by International Union of Operating Engineers,A. F. L., for the purposes of collective bargaining, or by neither.CERAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.4 Any participant in the election herein may,upon its prompt request to,and approvalthereof by, the Regional Director,have its name removed from the ballot.